DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 and 19-25 are presently under consideration, claims 14-18 are cancelled by applicant’s amendments to the claims filed with the response dated 24 May 2021.
Applicant’s amendment to paragraph [057] of the specification filed with the response dated 24 May 2021 has overcome drawing objection set forth in the prior office correspondence. This objection is therefore withdrawn.
Applicant’s amendments to the claims have overcome the claim objections and indefinite rejections under 35 USC 112(b) set forth in the prior office correspondence. These rejections and objections are therefore withdrawn. 
Applicant’s amendments to the claims have overcome the anticipation rejections under the prior art of Kim (US 2012/0132245) and Conklin et al (US 2015/0047687) set forth in the prior office correspondence. These rejections are therefore withdrawn.
Upon further search and consideration of applicant’s amended claims, the prior art rejections under Funayama et al (JP 2016058606) and Hayashi et al (JP 2013048222A are maintained and updated to show where the new limitations are taught.
Applicant’s amendments to the claims have introduced new issues under 35 USC 112(a) and 112(b) detailed below.
Applicant’s arguments and remarks where applicable to the prior art rejections of record are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “at least one electrical connector receiving electrical power from the two or more photovoltaic cells” in lines 13-14, “a first electrical connector” in line 15 
As such, claim 1 is rejected under 35 U.S.C. 112(a) for as failing to comply with the written description requirement. Claims 2-13, and 19-20 are also rejected under 35 U.S.C. 112(a) for as failing to comply with the written description requirement by their dependency from claim 1.

Claim 21 recites the limitations “wherein the layer of contact adhesive covers the outside border area and completely surrounds the photovoltaic cells once the substrate is adhesively attached to a window surface; and wherein the layer of contact adhesive does not completely surround the photovoltaic cells, leaving openings for air to be passively transmitted between the substrate and the window surface”. The underlined limitations each are directed to two different and mutually exclusive embodiments of the claimed photovoltaic powered window system, one where the layer of contact adhesive covers the outside border area and completely surrounds the photovoltaic cells (Fig. 6B see specification para [057] where adhesive 520 completely surrounds photovoltaic 
Applicant’s originally filed specification, claims, and drawings do not have support for both the limitation of “wherein the layer of contact adhesive covers the outside border area and completely surrounds the photovoltaic cells once the substrate is adhesively attached to a window surface;” and the limitation “wherein the layer of contact adhesive does not completely surround the photovoltaic cells” in the same embodiment.
As such, claim 21 is rejected under 35 U.S.C. 112(a) for as failing to comply with the written description requirement. Claims 22-25, are also rejected under 35 U.S.C. 112(a) for as failing to comply with the written description requirement by their dependency from claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-13 and 19-20 are also rendered indefinite by depending form indefinite claim 1.

Claim 12 recites the claim limitations “wherein the photovoltaic module is comprised of a flexible thin-film solar material” but claim 1 from which claim 12 depends recites “wherein the photovoltaic module comprises a flexible or semi-flexible material”. It’s not clear if the flexible thin-film solar material recited in claim 12 is the same flexible material recited in claim 1 or reciting a new and different flexible material. As such, the scope of claim 12 cannot be determined and is rendered indefinite.

Claim 13 recites the claim limitations “wherein the photovoltaic module is comprised of a semi-flexible material” but claim 1 from which claim 13 depends recites “wherein the photovoltaic module comprises a flexible or semi-flexible material”. It’s not clear if the semi-flexible material recited in claim 13 is the same semi-flexible material 

Claim 21 recites the limitations “wherein the layer of contact adhesive covers the outside border area and completely surrounds the photovoltaic cells once the substrate is adhesively attached to a window surface; and wherein the layer of contact adhesive does not completely surround the photovoltaic cells, leaving openings for air to be passively transmitted between the substrate and the window surface”. The underlined limitations appear to be mutually exclusive, the layer of contact adhesive either completely surrounds the photovoltaic cells or does not completely surround the photovoltaic cells. As such, the scope of claim 21 cannot be reasonably determined and is rendered indefinite.
Claims 22-25 are also rendered indefinite by depending from indefinite claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 5-9, 12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funayama et al (JP 2016058606A, reference made to attached English machine translation).

Regarding claim 1 Funayama discloses a photovoltaic-powered window system comprising: 
a photovoltaic module comprising: 
a generally planar substrate having a first major side and a second major side ([0015], [0020], [0029], Fig. 2 see: second surface protection layer 16); 
two or more photovoltaic cells with one side on the first major side of the substrate ([0015], [0031]-[0032], Figs. 1-2 see: photoelectric conversion elements 15); and 
a layer of contact adhesive covering at least a portion of a light incident side of the photovoltaic cells ([0015], [0019], Fig. 2 see: adhesive layer 12 covering a light incident side of photoelectric conversion elements 15); 
whereby the photovoltaic module is deployed by attachment to an interior surface of a building window with the layer of contact adhesive ([0015], [0064], [0071] Figs. 2 and 5 see: solar cell module 10 is attached to the inside surface of a window through adhesive layer 12, also shown in Fig. 5 as solar cell module 30 attached to window glass 300 via an adhesive layer);

a first terminal and a second terminal which are in electrical communication with the photovoltaic cells ([0017], [0054] Figs. 3-4 see: collecting wires 27 extending from photoelectric conversion elements 15);
at least one electrical connector receiving electrical power from the two or more photovoltaic cells ([0017], [0061]-[0064] Figs. 3-5 see: there is at least one terminal 29 for taking power out from the photoelectric conversion elements 15);
wherein the terminals are disposed in a first electrical connector which is supported on the substrate ([0017], [0061]-[0064] Figs. 3-5 see: collecting wires 27 end disposed in terminal 29 which are either male or female terminal connectors for connecting with a receiving terminal); and
wherein at least one electrical conductor with a second electrical connector is plugged into the first electrical connector, wherein the conductor is extended to an electrical device or circuit ([0061]-[0064] Figs. 3-5 see: Fig. 5 see the extraction wiring 38 with a terminal connector 39a is connected with the receiving terminal 39b of a device or circuit to be powered (see para [0071] for applications)).
The claim 1 limitations “wherein the conductor is extended to a motorized window opener or a motorized window covering; wherein the photovoltaic module provides power to the motorized window opener or the motorized window covering” are directed 
Funayama teaches the photovoltaic system can be used in any application including solar cells for building materials, solar cells for automobiles and solar cells for interiors and solar cells for home appliances (see para [0071] for applications). As such the photovoltaic-powered window system of Funayama is considered fully capable of performing the intended use of being used with the conductor (of the second electrical connector plugged into the first electrical connector) extended to a motorized window opener or a motorized window covering, wherein the photovoltaic module provides power to the motorized window opener or the motorized window covering, wherein the photovoltaic module provides power to the motorized window opener.

Regarding claim 2 Funayama discloses the photovoltaic-powered window system of claim 1, wherein at least a portion of the layer of contact adhesive which covers the light incident side of the photovoltaic cells is light transmissive ([0015], [0019], Fig. 2 see: adhesive layer 12 covering the light incident side of photoelectric conversion elements 15 is transparent allowing light to reach the photoelectric conversion elements 15).  

Regarding claim 5 Funayama discloses the photovoltaic-powered window system of claim 1, wherein the layer of contact adhesive covers the entire light incident side of the substrate ([0015], [0019], Fig. 2 see: adhesive layer 12 covering the entire light incident side of photoelectric conversion elements 15 and second surface protection layer 16).  

Regarding claim 6 Funayama discloses the photovoltaic-powered window system of claim 1, wherein a total surface area of the first side of the substrate is larger than a photovoltaically active area of the two or more photovoltaic cells, thus creating a photovoltaically non-active border area on the first side ([0015], [0020], [0029], Figs.1-2 see: second surface protection layer 16 extends beyond photoelectric conversion elements 15 forming an outside border).  

Regarding claim 7 Funayama discloses the photovoltaic-powered window system of claim 6, wherein the border area is an area surrounding the outside of the photovoltaically active area creating an outside border area ([0015], [0020], [0029], Figs.1-2 see: second surface protection layer 16 extends beyond photoelectric conversion elements 15 forming an outside border that surrounds the elements 15).  

Regarding claim 8 Funayama discloses the photovoltaic-powered window system of claim 6, wherein the border area runs between the two or more photovoltaic cells creating an inside border area between the at least two photovoltaic cells ([0015], 

Regarding claim 9 Funayama discloses the photovoltaic-powered window system of claim 6, wherein the layer of contact adhesive covers all of the border area ([0015], [0020], [0029], Figs.1-2 see: adhesive layer 12 extends over the entire surface area of second surface protection layer 16 covering the entire border area around the photoelectric conversion elements 15).  

Regarding claim 12 Funayama discloses the photovoltaic-powered window system of claim 1, wherein the photovoltaic module is comprised of a flexible thin-film solar material ([0015], [0031]-[0039], Figs. 1-2 see: photoelectric conversion elements 15 are formed from thin-film flexible PV materials). The claim 12 limitation where said flexible thin-film solar material “having the ability to bend up to 30 degrees” is directed to an intended use of the claimed flexible thin-film solar material. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  The flexible thin-film solar materials of Funayama ([0015], [0031]-[0039], Figs. 1-2 see: photoelectric conversion elements 15 are formed from thin-film flexible PV materials) are considered fully capable of being able to bend up to 30 degrees.  



Regarding claim 19 Funayama discloses the photovoltaic-powered window system of claim 1, and the claim 19 limitation “wherein the window is a sliding door with at least one section of transparent glazing material” is directed to an intended use of the claimed photovoltaic system as the recited window which is a sliding door with at least one section of transparent glazing material are not defined as part of the claimed photovoltaic system, but elements that can be connected with the claimed photovoltaic system. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. Funayama .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2013048222A, reference made to attached English machine translation), and further in view of Walker (US 6,812,662).

Regarding claim 1 Hayashi discloses a photovoltaic-powered window system comprising: 
a photovoltaic module (solar cell module 10, Figs. 1-3) comprising: 
a generally planar substrate having a first and second major sides ([0046]-[0048], Fig. 2 see: cover glass 16); 
two or more photovoltaic cells with one side on the first major side of the substrate ([0046]-[0048], Figs. 1-3 see: power generating cells 18 on one side of cover glass 16); and 

whereby the photovoltaic module is deployed by attachment to an interior surface of a building window with the layer of contact adhesive ([0047]-[0048], Figs. 1-3 see: solar cell module 10 is attached to the inner surface side of the window glass 14 by adhesive sheet 22;
wherein the photovoltaic module comprises a flexible or semi-flexible material ([0018]-[0020] Figs. 2-3 see: the photovoltaic module has cover glass 16 or cover glasses 16A/16B (Fig. 7) formed of thin glass plates that can be bent to some extent and are thus considered “semi-flexible”);
a first terminal and a second terminal which are in electrical communication with the photovoltaic cells ([0070]-[0073], Figs. 1 and 4-5 see: bus bars 27 leading to terminal boxes 30 with external wiring sockets 36).  
at least one electrical connector receiving electrical power from the two or more photovoltaic cells ([0070]-[0073], Figs. 5-6 see: terminal boxes 30 attached to solar cell module 10 have wiring within external wiring sockets 36);
wherein the terminals are disposed in a first electrical connector which is supported on the substrate ([0070]-[0073], Figs. 5-6 see: terminal boxes 30 attached to solar cell module 10 have wiring within external wiring sockets 36 where said sockets can also be incorporated in the terminal boxes cordlessly); and
wherein at least one electrical conductor with a second electrical connector is plugged into the first electrical connector, wherein the conductor is extended to an 
Hayashi does not explicitly disclose wherein the conductor is extended to a motorized window covering, wherein the photovoltaic module provides power to the motorized window covering.
Walker teaches a photovoltaic system comprising a photovoltaic module providing power through a conductor extended to a motorized window covering for the express purpose of powering the motorized window covering (Walker, see Abstract and C3/L15-57, Fig. 1 see: a photoelectric power supply system for motorized window coverings having a solar cells/panels 34 electrically connected through wires 35/36 to a circuit board 32 for powering a motor coupled to the window coverings).
Walker and Hayashi are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic system of Hayashi in view of Walker such that the conductor attached to the photovoltaic system of Hayashi is extended to a motorized window covering as taught by Walker (Walker, see Abstract and C3/L15-57, Fig. 1 see: a photoelectric power supply system for motorized window coverings having a solar cells/panels 34 electrically connected through wires 35/36 to a circuit board 32 for powering a motor coupled to the window coverings) for the express purpose of employing the photovoltaic module to provide power to the motorized window covering.



Regarding claim 4 Hayashi discloses the photovoltaic-powered window system of claim 1, further including a release coating covering the layer of contact adhesive ([0053], Figs. 1-3 see: adhesive sheet 22 has a release paper 24 attached to its outside which is peeled off before attaching the solar cell module 10 to window glass 14).  

Regarding claim 5 Hayashi discloses the photovoltaic-powered window system of claim 1, wherein the layer of contact adhesive covers the entire light incident side of the substrate ([0047]-[0048], Figs. 1-3 see: adhesive sheet 22 covering the entire light incident side of cover glass 16 of solar cell module 10).  

Regarding claim 6 Hayashi discloses the photovoltaic-powered window system of claim 1, wherein a total surface area of the first side of the substrate is larger than a photovoltaically active area of the two or more photovoltaic cells, thus creating a photovoltaically non-active border area on the first side ([0046]-[0048], Fig. 2 see: surface of cover glass 16 is greater than the surface area of the power generating cells 18).  



Regarding claim 8 Hayashi discloses the photovoltaic-powered window system of claim 6, wherein the border area runs between at least two of the two or more photovoltaic cells creating an inside border area between the at least two or more photovoltaic cells ([0046]-[0048], Fig. 2 see: surface of cover glass 16 is greater than the surface area of the power generating cells 18 and includes an inside area between power generating cells 18).  

Regarding claim 9 Hayashi discloses the photovoltaic-powered window system of claim 6, wherein the layer of contact adhesive covers all of the border area ([0047]-[0048], Figs. 1-3 see: adhesive sheet 22 covering the entire light incident side of cover glass 16 of solar cell module 10 including the outside border area around power generating cells 18).  

Regarding claim 10 Hayashi discloses the photovoltaic-powered window system of claim 7, wherein the layer of contact adhesive covers the outside border area and completely surrounds the photovoltaic cells once the substrate is adhesively attached to a window surface ([0054], [0095]-[0103], Figs. 8 and 10 see: (in Fig. 8) adhesive sheet 

Regarding claim 13 Hayashi discloses the photovoltaic-powered window system of claim 1, wherein the photovoltaic module is comprised of a semi- flexible material ([0018]-[0020] Figs. 2-3 see: the photovoltaic module has cover glass 16 or cover glasses 16A/16B (Fig. 7) formed of thin glass plates that can be bent to some extent and are thus considered “semi-flexible”). The claim 13 limitation where said semi-flexible material “having the ability to bend up to 5 degrees” is directed to an intended use of the claimed semi-flexible material. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  The semi-flexible materials of Hayashi (cover glass 16 (Figs. 1-3) or cover glasses 16A/16B (Fig. 7) formed of thin glass plates that can be bent to some extent) are considered fully capable of being able to bend up to 5 degrees.
 
Regarding claim 19 Hayashi discloses the photovoltaic-powered window system of claim 1, and the claim 19 limitation “wherein the window is a sliding door with at least one section of transparent glazing material” is directed to an intended use of the claimed photovoltaic system as the recited window which is a sliding door with at least one section of transparent glazing material are not defined as part of the claimed photovoltaic system, but elements that can be connected with the claimed photovoltaic 

Regarding claim 20 Hayashi discloses the photovoltaic-powered window system of claim 1, wherein the photovoltaic system further comprises a sheet of material that looks visually similar to the substrate; whereby the sheet of material is deployed adjacent to the substrate by attachment to the interior surface of the window with contact adhesive ([0046]-[0047], Fig. 1 see: another solar cell module 10 of identical construction to the first solar cell module 10 can be installed on the same window glass 14 with another adhesive sheet 22 adjacent to the first solar cell module 10, where the cover glass 16 of the adjacent solar cell module is thus considered to meet the limitation of “a sheet of material that looks visually similar to the substrate [of the first solar cell module 10]” ).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2013048222A, reference made to attached English machine translation) in view  as applied to claims 1-2, 4-10, 13, and 19-20 above, and further in view of Husemann et al (US 2010/0065212).

Regarding claim 3 Hayashi discloses the photovoltaic-powered window system of claim 2, but does not explicitly disclose wherein the light transmissive portion of the adhesive is ultraviolet light resistant.
Husemann teaches adhesive tapes and sheets for solar cell modules that are UV resistant as Husemann teaches good UV stability is desirable in such adhesive tapes and sheets and discoloration or fragility would detract from the external optical appearance of the solar module (Husemann, [0004]-[0006], [0011]-[0012]).
Husemann and Hayashi are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic system of Hayashi in view of Husemann such that the light transmissive portion of the adhesive of Hayashi is UV resistant as taught by Husemann, as Husemann teaches good UV stability is desirable in such adhesive tapes and sheets as discoloration or fragility from UV exposure detracts from the external optical appearance of the solar module (Husemann, [0004]-[0006], [0011]-[0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2013048222A, reference made to attached English machine translation) in view of Walker (US 6,812,662) as applied to claims 1-2, 4-10, 13, and 19-20 above, and Wuensch (DE 4411232A1, reference made to attached English machine translation).

Regarding claim 11 Hayashi discloses the photovoltaic-powered window system of claim 7, but does not explicitly disclose wherein the layer of contact adhesive does not completely surround the photovoltaic cells, leaving openings for air to be passively transmitted between the substrate and the window surface. However although Hayashi teaches the contact adhesive with a frame shape (Hayashi, [0054] Fig. 8 see: adhesive sheet 23) Hayashi teaches the arrangement form of the contact adhesive is not limited and any form can be used as long as the solar cell module can be attached to the window glass (Hayashi, [0054]).
Wuensch teaches a photovoltaic system where a contact adhesive covers the outside border area around photovoltaic cells, but does not completely surround the photovoltaic cells leaving openings for air to be passively transmitted between the photovoltaic cells on a substrate and a window glass (Wuensch, [0028]-[0032], Figs. 1-3 see: double sided adhesive 3 with openings (considered fully capable of allowing air to passively transmit therethrough) arranged around the light-sensitive surfaces 9 of the solar generator on holder 2 for attachment to window pane 1).
Wuensch and Hayashi are combinable as they are both concerned with the field of solar cell modules for adhesive attachment to windows.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic system of Hayashi in view of Wuensch such that the layer of contact adhesive of Hayashi does not completely surround the photovoltaic .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2013048222A, reference made to attached English machine translation)  in view of Walker (US 6,812,662) as applied to claims 1-2, 4-10, 13, and 19-20 above, and further in view of Funayama et al (JP 2016058606A, reference made to attached English machine translation).

Regarding claim 12 Hayashi discloses the photovoltaic-powered window system of claim 1, but does not explicitly disclose wherein the photovoltaic module is comprised of a flexible thin-film solar material having the ability to bend up to 30 degrees.
Funayama discloses a photovoltaic system comprising a photovoltaic module comprised of a flexible thin-film solar material providing the system with better 
Funayama and Hayashi are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic system of Hayashi in view of Funayama such that the photovoltaic module of Hayashi is comprised of a flexible thin-film solar material (Funayama, [0015], [0031]-[0039], Figs. 1-2 see: photoelectric conversion elements 15 are formed from thin-film flexible PV materials) for the purpose of providing the photovoltaic module of Hayashi with better flexibility.
Furthermore, the claim 12 limitation where said flexible thin-film solar material “having the ability to bend up to 30 degrees” is directed to an intended use of the claimed flexible thin-film solar material. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  The flexible thin-film solar materials of modified Hayashi as taught by Funayama ([0015], [0031]-[0039], Figs. 1-2 see: photoelectric conversion elements 15 are formed from thin-film flexible PV materials) are considered fully capable of being able to bend up to 30 degrees.

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive.

Applicant argues on page 11 of the response filed 24 May 2021 that the prior art rejection of Funayama does not explicitly disclose “a photovoltaic-powered window system… wherein the conductor is extended to a motorized window opener or a motorized window covering; wherein the photovoltaic module provides power to the motorized window opener or the motorized window covering”.
Applicant’s arguments to Funayama have been fully considered but are not found persuasive. As recited above the claim 1 limitations “wherein the conductor is extended to a motorized window opener or a motorized window covering; wherein the photovoltaic module provides power to the motorized window opener or the motorized window covering” are directed to an intended use of the claimed photovoltaic-powered window system as the recited conductor and motorized window opener or motorized window covering are not explicitly recited as part of the claimed photovoltaic-powered window system, but elements that can be connected with the claimed photovoltaic-powered window system. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. 
Funayama teaches the photovoltaic system can be used in any application including solar cells for building materials, solar cells for automobiles and solar cells for interiors and solar cells for home appliances (see para [0071] for applications). As such the photovoltaic-powered window system of Funayama is considered fully capable of performing the intended use of being used with the conductor (of the second electrical 
Applicant’s further arguments to Funayama depend from the argument rebutted above and are moot. 

Applicant argues on pages 11-12 of the response filed 24 May 2021 that the prior art rejection of Hayashi does not explicitly disclose “a photovoltaic-powered window system… wherein the conductor is extended to a motorized window opener or a motorized window covering; wherein the photovoltaic module provides power to the motorized window opener or the motorized window covering”.
Applicant’s argument to Hayashi has been fully considered but is not found persuasive as Hayashi is not relied upon for the teaching of these limitations, rather the prior art of Walker is relied upon to teach the limitations of a motorized window covering, wherein the photovoltaic module provides power to the motorized window covering.

Applicant argues on page 15 of the response filed 24 May 2021 that the prior art rejection of Hayashi and Walker does not explicitly disclose “a photovoltaic-powered window system… wherein the photovoltaic module comprises a flexible or semi-flexible material” as the terms flexible and semi-flexible are defined in the specification.
Applicant’s arguments to Funayama have been fully considered but are not found persuasive.

Applicant’s specification at para [043] recites that “Semi-flexible” refers to a photovoltaic module that is comprised of a material having the ability to bend up to 5 degrees without breaking.
As recited in the above rejection, the limitations of where said semi-flexible material “having the ability to bend up to 5 degrees” is directed to an intended use of the claimed semi-flexible material. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  The semi-flexible materials of Hayashi (cover glass 16 (Figs. 1-3) or cover glasses 16A/16B (Fig. 7) formed of thin glass plates that can be bent to some extent) are considered fully capable of being able to bend up to 5 degrees.
Applicant’s further arguments to Hayashi depend from the argument rebutted above and are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergeson et al (US 2010/0332034) teaches a building with motorized window shutters 110 electrically powered by solar cells 135 in Fig. 1 and para [0067].
Albadri et al (US 2016/0087577) teaches a semi-flexible solar cell (Fig. 3A) where the degree of flexibility is controlled by varying a number of thick and thin regions (para [0056]).
Wenz (US 4,888,061) teaches a flexible solar cell module (solar cell tape 10) where the thicknesses t1 to t4 of the layers of the solar cell tape are varied to optimize flexibility and durability for a chosen application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726